DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 11/17/2021.
Status of Rejections
The objection to the abstract is maintained.
The rejection(s) of claim(s) 2 is/are obviated by applicant’s cancellation. 
The rejection of claim(s) 12-17 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment.
New grounds of rejection for claim 13 are necessitated by applicant’s amendments.
All other previous rejections are maintained.
Claims 1 and 3-21 are pending and under consideration for this Office Action.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the implied phrase “This disclosed technology includes”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation of “an impregnated layer comprising an amount of the anodic paste” in line 3. The limitation of “an innermost layer comprising an impregnable substrate impregnated with an amount of the anodic paste” is previously introduced in lines 6-7 of claim 18. It is unclear whether the limitation of claim 20 is 
Claim 20 recites the limitation of “an outer moisture barrier” in line 4. The limitation of “an outermost layer configured to prevent moisture…” is introduced in lines 8-9 of claim 18. It is unclear whether the limitation of claim 20 is referring to this previous outer layer limitation or introducing a new limitation. For examination purposes, it has been interpreted to refer to the former.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 20 fails to further limit the subject matter of amended claim 18. The limitations of an impregnated layer comprising an amount of the anodic paste and an outer moisture barrier are previously introduced in lines 6-9, as the “innermost layer” and “outermost layer”, respectively. Claim 20 provides no further limitations than those provided in claim 18. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 12, 14-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen et al. (U.S. 2009/0252986), hereinafter Owen, in view of Sakakibara et al. (U.S. Patent No. 5,985,957), hereinafter Sakakibara.
Regarding claim 1, Owen teaches a cathodic protection system (see e.g. Paragraph 0020, lines 5-7), comprising an anodic material configured to directly contact a metal component (see e.g. Fig. 2, metallic layer 2 comprising first anodic metal 5 provided on metal substrate 1; Paragraph 0029, lines 1-3); and a barrier protection system configured to hold at least some of the anodic material in direct contact with the metal component (see e.g. Fig. 2, dielectric topcoat 4 and composite layer 3 which are formed around the metallic layer 2; Paragraph 0032, lines 1-2, and Paragraph 0039, lines 1-4), the barrier protection system comprising an innermost layer comprising an impregnable substrate impregnated with an amount of the anodic material (see e.g. Fig. 2, composite layer 3 which comprises zinc-impregnated thermoplastic provided over anodic metal layer 2 which comprises zinc; Paragraph 0067, lines 1-6); and an outermost layer configured to prevent moisture from moving from an external side of the outermost layer to an internal side of the outermost layer (see e.g. Fig. 2, topcoat 4 which is impermeable to water; Paragraph 0039, lines 14-17).

Sakakibara teaches a corrosion preventive material for preventing corrosion of a metal product (see e.g. Abstract), comprising a paste, equivalent to a non-solid composition, which is applied to the metal surface to be protected (see e.g. Figs. 10-13, corrosion preventative paste 14 applied to steel panels 10 and 11; Col. 8, lines 16-19, and Col. 9, lines 30-32), the paste comprising zinc (see e.g. Col. 9, lines 13-15), which is one of the exemplary anodic metals taught by Owen (see e.g. Owen Paragraph 0029, lines 4-5). This paste provides strong adhesion and can be used for bonding parts with complex configurations, small areas and to fill gaps (see e.g. Col. 9, lines 18-22 and 25-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anodic material of Owen to comprise a non-solid composition, specifically a paste, as taught by Sakakibara to provide good adhesion as well as allow it to be applied in small areas, complex configurations and gaps.
Regarding claim 3, Owen in view of Sakakibara teaches the non-solid anodic composition comprising zinc (see e.g. Owen Paragraph 0029, lines 4-5).
Regarding claim 4, Owen in view of Sakakibara teaches the non-solid anodic composition comprising zinc having a concentration of 65% or more by weight of the non-solid anodic composition (see e.g. Sakakibara Fig. 4, samples A-C, E-F and H-I; Col. 2, lines 34-35).

MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) ”.
Regarding claim 6, Owen in view of Sakakibara as combined above does not explicitly teach the non-solid anodic composition comprising magnesium. In particular, the non-solid composition of Sakakibara is taught as instead comprising zinc (see e.g. Sakakibara Col. 9, lines 13-15). However, Owen further teaches magnesium as an alternate anodic metal to zinc that can be used in the cathodic protection system (see e.g. Owen Paragraph 0029, lines 4-6).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-solid anodic composition taught by Owen in view of Sakakibara to comprise magnesium as taught by Owen as an alternative anodic material with a reasonable expectation of success for cathodic protection.
Regarding claim 7, Owen in view of Sakakibara teaches the non-solid anodic composition comprising magnesium having a concentration of 65% or more by weight of 
Regarding claim 8, Owen in view of Sakakibara teaches the non-solid anodic composition comprising magnesium having a concentration of 65% or more by weight of the non-solid anodic composition (see e.g. Sakakibara Fig. 4, samples A-C, E-F and H-I; Col. 2, lines 34-35), overlapping with the claimed range of the present invention (see MPEP § 2144.05 as cited above), and teaches an example of a similar adhesive anodic composition being made with a concentration of 90% by weight of the anodic material (see e.g. Sakakibara Col. 8, lines 24-28).
Regarding claim 9, Owen in view of Sakakibara teaches the non-solid anodic composition comprising zinc and/or magnesium (see e.g. Owen Paragraph 0029, lines 4-6, the anodic metal can be an alloy comprising zinc and/or magnesium), the zinc and/or magnesium combining to have a concentration of 65% or more by weight of the non-solid anodic composition (see e.g. Sakakibara Fig. 4, samples A-C, E-F and H-I; Col. 2, lines 34-35).
Regarding claim 12, Owen in view of Sakakibara teaches the barrier protection system being flexible (see e.g. Owen Paragraph 0039, lines 14-17).
Regarding claim 14, Owen in view of Sakakibara teaches the outermost layer comprising a hydrophobic material (see e.g. Owen Paragraph 0039, lines 14-17, the topcoat is advantageously “impermeable to water”, i.e. hydrophobic).
Regarding claim 15, Owen in view of Sakakibara teaches the outermost layer comprising an impermeable material (see e.g. Owen Paragraph 0039, lines 14-17, the topcoat is advantageously “impermeable to water”).

Owen does not explicitly teach the anodic material being a paste, but does teach the desire for the anodic material to adhere well to the metal substrate (see e.g. Paragraphs 0050-0051).
Sakakibara teaches a corrosion preventive material for preventing corrosion of a metal product (see e.g. Abstract), comprising a paste which is applied to the metal surface to be protected (see e.g. Figs. 10-13, corrosion preventative paste 14 applied to steel panels 10 and 11; Col. 8, lines 16-19, and Col. 9, lines 30-32), the paste comprising zinc (see e.g. Col. 9, lines 13-15), which is one of the exemplary anodic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anodic material of Owen to comprise a paste as taught by Sakakibara to provide good adhesion as well as allow it to be applied in small areas, complex configurations and gaps.
Regarding claim 19, Owen in view of Sakakibara teaches the anodic paste comprising zinc and/or magnesium (see e.g. Owen Paragraph 0029, lines 4-5; and Sakakibara Col. 9, lines 13-15), the zinc and/or magnesium combining to have a concentration of 65% or more by weight of the anodic paste (see e.g. Sakakibara Fig. 4, samples A-C, E-F and H-I; Col. 2, lines 34-35).
Regarding claim 20, Owen in view of Sakakibara teaches the multi-layer protection system comprising an impregnated layer comprising an amount of the anodic paste (see e.g. Owen Fig. 2, composite layer 3 which comprises zinc-impregnated thermoplastic provided over anodic metal layer 2 which comprises zinc; Paragraph 0067, lines 1-6); and an outer moisture barrier (see e.g. Owen Fig. 2, topcoat 4 which is impermeable to water; Paragraph 0039, lines 14-17).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Sakakibara, as applied to claim 1 above, and further in view of Bondil et al. (U.S. 2016/0195216), hereinafter Bondil.
Regarding claim 10, Owen in view of Sakakibara teaches all the elements of the cathodic protection system of claim 1 as stated above. Owen in view of Sakakibara 
Bondil teaches a coating for providing corrosion for a pipe in corrosive soil (see e.g. Paragraph 0008), comprising an first layer comprising zinc or an alloy thereof including for instance aluminum (see e.g. Paragraph 0010), zinc and aluminum also being two of the anodic metals taught by Owen (see e.g. Owen Paragraph 0029, lines 4-5). The first layer further comprises copper as a bactericidal agent in order to resist the corrosive activity of surrounding bacteria (see e.g. Paragraphs 0005 and 0062). This copper agent is soluble in water, allowing it to diffuse slowly into the outside environment in response to infiltration of water into the coating (see e.g. Paragraph 0052, lines 6-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anodic composition of Owen in view of Sakakibara to comprise solubilized copper as a bactericidal agent as taught by Bondil in order to resist the corrosive activity of bacteria surrounding the object to be protected.
Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Sakakibara, as applied to claim 1 above, and further in view of Yoon et al. (U.S. 2018/0266617), hereinafter Yoon.
Regarding claim 11, Owen in view of Sakakibara teaches all the elements of the cathodic protection system of claim 1 as stated above. Owen in view of Sakakibara does not teach the non-solid anodic composition comprising an electrochemically activated pigment.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anodic composition of Owen in view of Sakakibara to comprise the electrochemically active color changing indicator taught by Yoon in order to enable visual detection of the occurrence of corrosion. 
Regarding claim 17, Owen in view of Sakakibara teaches all the elements of the cathodic protection system of claim 1 as stated above. Owen in view of Sakakibara does not teach the barrier protection system comprising an electrochemically activated indicator.
Yoon teaches a coating applied to a pipe for preventing corrosion (see e.g. Paragraph 0074, lines 1-3), which comprises an indicator whose color is changed depending on pH (see e.g. Paragraph 0075, lines 1-3), this enables visual detection of the occurrence of the electrochemical process of corrosion, since corrosion leads to changes in pH concentration (see e.g. Paragraph 0075, lines 4-15, and Paragraph 0006, lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barrier layer of Owen in view of .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Sakakibara, as applied to claim 1 above, and further in view of Ishikawa et al. (JP 2012021211, citations based on translation), hereinafter Ishikawa, evidenced by Merriam-Webster (Definition of “fleece”). 
Regarding claim 13, Owen in view of Sakakibara teaches all the elements of the cathodic protection system of claim 1 as stated above. Owen in view of Sakakibara does not teach the impregnable substrate comprising bonded zinc wool or unbonded zinc wool, instead teaching a dielectric material being impregnated with zinc (see e.g. Owen Fig. 2, composite layer 3 which comprises zinc-impregnated thermoplastic provided over anodic metal layer 2 which comprises zinc; Paragraph 0067, lines 1-6).
Owen does however teach the desire for substantial contact and electrical connectivity to be formed between the base first anodic metal layer and the second anodic metal of the composite layer (see e.g. Owen Paragraph 0032, lines 7-12), as well as the desire for suitable adhesion between the composite layer and the first anodic metal layer (see e.g. Owen Paragraph 0033, lines 5-8). 
Ishikawa teaches a laminate for corrosion protection (see e.g. Paragraph 0014, lines 2-4) including a conductive layer comprising base fiber material which is impregnated with a conductive paste at one side (see e.g. Paragraph 0030, lines 6-8, and Paragraph 0032, lines 5-6), the impregnation providing high conductivity to the overall layer structure (see e.g. Paragraph 0031, lines 4-5). The base fiber material is preferably a conductive fiber, such as a metal, to provide high conductivity by increasing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barrier protection system of Owen in view of Sakakibara to comprise the second anodic metal as a nonwoven fabric, such as a bonded wool, that is partially impregnated with the first anodic metal paste as taught by Ishikawa in order increase conductivity and enable easy control of the ion permeability and conductivity of the overall structure.
Owen in view of Sakakibara and Ishikawa as combined above does not explicitly teach the bonded wool being zinc. However, Owen teaches the anodic metal of the composite layer preferably being the same as that in the base anodic metallic layer in order to provide simplicity in manufacturing, good galvanic protection and superior adhesion between the two layers (see e.g. Owen Paragraph 0033, lines 4-8), particularly teaching an example of zinc being used in the base metallic layer as well as the composite layer (see e.g. Owen Paragraph 0067, lines 1-6). Ishikawa similarly teaches the conductive material of the paste being a metal such as zinc (see e.g. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bonded wool taught by Owen in view of Sakakibara and Ishikawa to comprise zinc, especially when the base anodic metallic layer is also zinc, in order to provide simplicity in manufacturing, good galvanic protection and superior adhesion. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Sakakibara, as applied to claim 1 above, and further in view of Ghosh (U.S. 2018/0180215).
Regarding claim 16, Owen in view of Sakakibara teaches all the elements of the cathodic protection system of claim 1 as stated above. Owen in view of Sakakibara does not teach the outermost layer comprising an ultraviolet-protectant material, but does teach it being a topcoat which is dielectric, resistant to wear, resistant to fracture, impermeable to water and inexpensive (see e.g. Owen Paragraph 0039, lines 14-18).
Ghosh teaches an anticorrosive treatment for iron piping members (see e.g. Abstract), comprising an external coating formed of a first layer of a metal alloy comprising zinc and aluminum (see e.g. Paragraph 0024, lines 1-4 and 7-8), which are two of the anodic metals also taught by Owen (see e.g. Owen Paragraph 0029, lines 4-6), and a second layer which is a paint based on a cashew nut shell liquid (CNSL) resin (see e.g. Paragraph 0024, lines 4-6). This CSNL resin based paint has excellent chemical stability, water repellence, chemical resistance, non-toxicity, electrical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the topcoat of Owen in view of Sakakibara to be the CNSL resin-based paint taught by Ghosh in order to provide the desired properties of being dielectric, impermeable to water, inexpensive and resistant to wear-particularly aging damage from UV rays, salt spray and corrosion, with the additional benefit of being made from a non-toxic, abundantly available, renewable, and bioregenerative resin which allows it to be inexpensive, convenient and safe.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Sakakibara, as applied to claim 1 above, and further in view of Abbott et al. (U.S. 2021/0040624), hereinafter Abbott.
Regarding claim 21, Owen in view of Sakakibara teaches all the elements of the system of claim 1 as stated above. Owen in view of Sakakibara does not teach the barrier protection system further comprising a zinc sheet between the innermost layer and the outermost layer. 
	Abbott teaches a cathodic protection wrap for protection of a metallic foundation (see e.g. Abstract), comprising an inner layer impregnated with a preservative anodic metal solution (see e.g. Figs. 2 and 7, hydrophobic mat 101; Paragraphs 0048 and 0059-0060), an outer protective layer (see e.g. Fig. 2, outer  plastic sheet 109; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barrier protection system of Owen in view of Sakakibara to comprise a metal foil, i.e. sheet, between the innermost layer and the outermost layer as taught by Abbott to provide an oligodynamic effect preserving the outer layer and a vapor barrier that prevents the material of the inner layers from migrating to the surroundings.
Owen in view of Sakakibara and Abbott does not explicitly teach this sheet comprising zinc, instead only exemplifying it as copper (see e.g. Abbott Paragraph 0052, lines 4-5). Abbott does however teach the copper being chosen for its oligodynamic effects (see e.g. Abbott Paragraph 0052, lines 4-6), as well as zinc similarly providing such an oligodynamic effect (see e.g. Abbott Paragraph 0023). Owen further teaches that forming different layers of the coating system of the same metal allows for simplicity in manufacturing, good galvanic protection and superior adhesion between layers (see e.g. Owen Paragraph 0033, lines 4-8), particularly teaching an example of zinc being used in the base metallic layer as well as the composite layer (see e.g. Owen Paragraph 0067, lines 1-6).
.
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
On pages 6-7, Applicant argues that Owen in view of Sakakibara does not teach the innermost layer of the barrier protection system comprising an impregnable substrate impregnated with an amount of the non-solid anodic composition. This is not considered persuasive. Owen teaches a composite layer comprising zinc-impregnated thermoplastic provided over a metallic zinc layer (see e.g. Owen Fig. 2, composite layer 3 provided over anodic metal layer 2; Paragraph 0067, lines 1-6). Sakakibara then teaches the non-solid zinc composition being used for the corrosion prevention coating (see e.g. Sakakibara Col. 9, lines 13-18), with the motivation of increased adhesion (see e.g. Sakakibara Col. 9, lines 18-22 and 25-29).
Applicant’s arguments with respect to claim(s) 13, particularly in regards to Hoyer being nonanalogous art, have been considered but are moot because the new ground of rejection no longer relies upon Hoyer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.S.J./Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795